Name: 88/139/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Federal Republic of Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: fisheries;  Europe;  management
 Date Published: 1988-03-12

 Avis juridique important|31988D013988/139/EEC: Commission Decision of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Federal Republic of Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic) Official Journal L 067 , 12/03/1988 P. 0014 - 0017*****COMMISSION DECISION of 11 December 1987 on the multiannual guidance programme for the fishing fleet (1987 to 1991) forwarded by the Federal Republic of Germany pursuant to Regulation (EEC) No 4028/86 (Only the German text is authentic) (88/139/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4028/86 of 18 December 1986 on Community measures to improve and adapt structures in the fisheries and aquaculture sector (1), and in particular Article 4 thereof, Whereas, on 28 April 1987, the German Government forwarded to the Commission a multiannual guidance programme for the fishing fleet, hereinafter referred to as 'the programme'; whereas it forwarded at a later date additional information concerning the programme; Whereas it is necessary to consider whether, having regard to the foreseeable trend in fishery resources, the market for fishery and aquaculture products, the measures adopted under the common fisheries policy and the guidelines for the latter, the programme fulfills the conditions laid down in Article 2 of Regulation (EEC) No 4028/86 and constitutes a suitable framework for Community and national financial aid for the sector concerned; Whereas a Community system for the conservation and management of fishery resources was introduced by Council Regulation (EEC) No 170/83 (2); Whereas Regulation (EEC) No 4028/86 is aimed at facilitating the structural development of the fisheries sector within the framework of the guidelines of the common fisheries policy; whereas such structural development may be encouraged by appropriate measures supported with Community financial aid; Whereas such measures should help to create a fishing fleet that is adapted to likely medium-term catch opportunities in both Community and non-Community waters; whereas these measures should, in particular, be based on an attempt to ensure balanced exploitation of internal resources in Community waters; Whereas the measures implemented under the Community rules adopted for the decade from 1987 to 1997 are a continuation of the efforts made since 1983 to improve the structural situation up to 31 December 1986 through common measures to restructure, modernize and develop the fisheries sector; whereas, therefore, the objectives of the previous programme approved by Commission Decisions 85/277/EEC (3) and 87/37/EEC (4) constitute the reference basis for assessing the actual development recorded and the effort still needed to ensure that the Community objectives are achieved; Whereas the objectives of the guidance programme for 1986 have not been fully achieved; whereas the current or likely situation as regards availabilities in conjunction with the activities of the fleet concerned do not allow for any adjustment of the forecast on the basis of which these objectives were determined and approved; whereas the efforts made to adapt the fleet should therefore be sustained and strengthened over the period 1987 to 1991; Whereas these forecasts could be reviewed were there to be any significant change in availabilities, backed up by scientific evidence, and in the light of the development of international fishery relations between the Community and coastal third States; Whereas, in addition, the scope of the planned modernization efforts implies a substantial improvement in the overall performance of the fleet concerned which should be taken into account when assessing the relationship to be achieved by the end of the programme period between fishing capacities and availabilities; Whereas the desired structural adjustments should be implemented on a gradual and continuing basis to reduce the economic and social impact they may have to a minimum; Whereas the development recorded should be monitored on a regular basis so as to improve or adjust the fishery support measures that accompany the implementation of the programme; Whereas any development that does not comply with the programme objectives would run counter to the objectives of the common fisheries policy; whereas, therefore, certain specific measures undertaken under this programme may not warrant public financial assistance; whereas, in this context, approval of the programme should only be effective where the limitations and conditions upon which such approval was made conditional are complied with; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee for the Fishing Industry, HAS ADOPTED THIS DECISION: Article 1 The multiannual guidance programme for the fishing fleet (1987 to 1991), as forwarded by the German Government on 28 April 1987 and as later supplemented by that Government, is hereby approved subject to the limitations and conditions set out in this Decision and provided that those limitations and conditions are complied with. Article 2 Each year, at the latest by 15 February and the 31 July, Germany shall forward to the Commission, in respect of each category of vessels defined in the programme, information on the number of vessels commissioned and withdrawn and on the tonnage and engine power added and withdrawn during the six-month period ending on the preceding 31 December or 30 June. Article 3 The approval referred to in Article 1 shall only be effective where the development of the fleet complies with the objectives of the programme as set out in the Annex hereto. The Commission shall, on the basis of its assessment of the information provided on a regular basis as specified in Article 2 or, where this information is repeatedly not supplied, notify the Member State, at the end of two consecutive six-month periods, that it has been found that the conditions to which approval of the programme was made subject have not been fulfilled. Article 4 This Decision shall be without prejudice to any Community financial aid that may be granted to individual investment projects. Article 5 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 11 December 1987. For the Commission AntÃ ³nio CARDOSO E CUNHA Member of the Commission (1) OJ No L 376, 31. 12. 1986, p. 7. (2) OJ No L 24, 27. 1. 1983, p. 1. (3) OJ No L 157, 15. 6. 1985, p. 1. (4) OJ No L 17, 20. 1. 1987, p. 25. ANNEX Multiannual guidance programme for the German fishing fleets (1987 to 1991) I. GENERAL REMARKS The programme covers the whole of the German fishing fleet and covers the entire territory of this Member State. II. OBJECTIVES 1. The aims of the programme fishing capacity and available fish stocks are in line, the aims of the programme should be: (a) to reduce the distant-water fleet to the level of 27 700 GRT and 46 000 kW; (b) a partial redeployment of fishing activities by the distant-water fleet in non-Community waters towards Community waters; (c) to reduce the inshore (cutter) fleet to 20 500 GRT and 86 000 kW (d) to modernize existing vessels in both the distant-water fleet and the cutter fleet. 2. The following limitations should apply to the development of the fleet during the period covered by the programme: (Tonnage (GRT)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 (1) // Objective at 31. 12. 1991 (1) // // // // // 1. Distant-water fleet // 55 179 // 28 400 // 27 700 // (a) Deepwater (2) // - // (23 000) // (22 300) // (b) Mid-water (2) // - // (5 400) // (5 100) // // // // // 2. Cutter Fleet // 23 300 // 21 500 // 20 500 // // // // // Total // 78 479 // 49 900 // 48 200 // // // // (Engine pouver (kW)) 1.2.3.4 // // // // // // Objective of programme 2908/83 // Situation at 1. 1. 1987 (1) // Objective at 31. 12. 1991 (1) // // // // // 1. Distant-water fleet // 68 758 // 47 000 // 46 000 // (a) Deepwater (2) // - // (31 000) // (30 000) // (b) Mid-water (2) // - // (16 000) // (16 000) // // // // // 2. Cutter Fleet // 92 736 // 90 000 // 86 000 // // // // // Total // 161 494 // 137 000 // 132 000 // // // // (1) Estimates; within six months of this Decision, Germany must confirm or modify these estimates, in agreement with the Commission. In case of modification, the objectives of 31 December 1991 will be adapted (2) Deepwater fleet: vessels of more than 33 metres pp or more than 450 GRT without any limitation of the fishing area. Mid-water fleet: vessels of more than 24 metres and less than 33 metres or less than 450 GRT with certain limitations of the fishing area. III. PLANNED MEASURES The following measures should be implemented to achieve the objectives set out above: 1. Distant-water fleet (a) Partial redeployment of this fleet from non-Community waters towards Community waters taking account of other types of vessel and of changes in the fishing pattern. (b) Modernization of the distant-water fleet, in particular to take account of changes in fishing in non-Community waters. 2. Cutter and coastal fleet (a) Reduction in the cutter fleet, in particular to take account of the partial redeployment of the distant-water fleet. (b) Modernization and continuation of diversification measures. IV. COMMENTS 1. The objectives set out in the above table in respect of the two categories of the fleet may only be revised on the basis of detailed scientific assessments that show the existence of stocks which are not fully exploited at present. 2. At least 20 % of the programme objectives should be achieved by the end of 1988 and at least 80 % by the end of 1990. 3. The Commission recalls that any structural financial measures taken by the national, regional or local authorities in respect of the sector concerned must henceforth lie within the scope of this programme.